


Exhibit 10.65

 

CONSULTING AGREEMENT

 

THIS AGREEMENT is made effective as of January 1, 2014

 

BY AND BETWEEN

 

(1)                                 Huntsman International LLC, a Delaware
Limited Liability Company, (the “Company”); and

 

(2)                                 Jon M. Huntsman, Jr., an individual (the
“Consultant”)

 

WHEREAS, the Consultant entered into a Consulting Agreement effective as of
May 1, 2012 which terminated as of December 31, 2013;

 

WHEREAS, the Company is a global manufacture of differentiated organic chemical
products and of inorganic chemical products, with significant operations in the
Asia Pacific region;

 

WHEREAS, the Consultant has extensive business experience, as well as experience
in government affairs, both in the United States and in the Asia Pacific region,
and has served as the Governor of the State of Utah and U.S. Ambassador to both
Singapore and China.

 

WHEREAS, the Company would like to continue to avail itself of the experience
and knowledge of the Consultant for the benefit of the Company.

 

NOW AND THEREFORE, the Company and the Consultant have agreed the following
terms and conditions on which the Consultant will provide services to the
Company for the purposes of its business.

 

1.                                      DEFINITIONS

 

In this Agreement and the Schedules hereto:

 

“Services” means the consultancy services described in Schedule 1.

 

“Termination Date” means the date on which this Agreement terminates.

 

2.                                      THE SERVICES AND OBLIGATIONS OF THE
CONSULTANT

 

2.1                               The Company agrees to engage the Consultant
for the benefit of the Company and the Consultant agrees to supply the Services
to the Company under the terms of this Agreement and the Schedules hereto.

 

2.2                               The Consultant will provide the Services
diligently and in a timely and professional manner, and using all necessary care
and skill in doing so.

 

2.3                               In addition, the Consultant agrees to:

 

(a)                                 keep the Designated Managers, as
specified/defined in Schedule 1, informed of the progress of all assignments on
which he is working; and

 

(b)                                 comply with all reasonable and lawful
requests of the Company and to work and co-operate with its personnel or
personnel of the Company.

 

--------------------------------------------------------------------------------


 

3.                                      COMMENCEMENT, DURATION AND RENEWAL

 

This Agreement will be deemed to have commenced on the commencement date
specified in Schedule 1 and subject to the parties’ right to terminate pursuant
to Clause 8 below, will continue for the period specified in Schedule 1.
Notwithstanding the foregoing and Schedule 1, the Company may renew this
Agreement for continuing two year terms by providing the Consultant with notice
of such renewal.

 

4.                                      THE CONSULTANT’S FEE

 

4.1                               In consideration of the provision of the
Services, the Company will pay to the Consultant a fee as specified in Schedule
1. All fees are payable in accordance with the timescales specified in Schedule
1,

 

4.2                               The Consultant shall be entitled to
reimbursement of any reasonable expenses incurred on its own behalf in the
course of providing the Services unless otherwise agreed between the parties.
Expenses submitted for reimbursement shall be supported by satisfactory
receipts.

 

4.3                               The Consultant will not be entitled to any
fees or other payments for consulting services save as expressly stated in this
Clause 4.

 

5.                                      CONFIDENTIAL INFORMATION

 

5.1                               The Consultant agrees to keep secret and
confidential any of the trade secrets or other confidential, technical or
commercial information of the Company or its subsidiaries or joint ventures
whenever received or obtained by the Consultant and in whatever capacity,
including the content and any results of the discussions and evaluations carried
out under this Agreement and/or the Arbitration, and shall not use the same for
any purpose whatsoever other than for the purpose of providing the Services. It
is understood by the parties that the undertakings contained in this paragraph
shall continue in force in perpetuity unless superseded and replaced by any
formal agreement subsequently entered into by the parties.

 

6.                                      STATUS

 

6.1                               The relationship of the Consultant to the
Company shall be that of contractors dealing at arm’s length. Nothing in this
Agreement will render the Consultant an employee or partner of the Company and
the Consultant will not hold himself out as such.

 

7.                                      TAX

 

7.1                               The Consultant will account to the appropriate
authorities for all taxes, liabilities, charges and duties arising from the
performance of the Services in relation to the Consultant.

 

8.                                      TERMINATION

 

8.1                               This Agreement may be terminated by either
party at any time upon written notice.

 

8.2                               In the event of the termination of this
Agreement, the Company shall only be liable to the Consultant in respect of fees
and expenses due for the Services provided up to the date of termination.

 

9.                                     COMPETITION AND SOLICITATION

 

The Consultant shall not during the Duration of the Agreement, as
specified/defined in Schedule 1, and for a period of 12 months immediately
following the Termination Date, supply services of a type

 

2

--------------------------------------------------------------------------------


 

similar to those to be supplied under this Agreement, to any existing client or
competitor of the Company.

 

10.                               NO ASSIGNMENT

 

No assignment of this Agreement or any of the rights or obligations of this
Agreement shall be valid without the prior written consent of the other party,
except that the Company may assign this Agreement or its rights and obligations
under this Agreement, in whole or in part, to any subsidiary, affiliate, or
successor.

 

11.                               EFFECT OF AGREEMENT

 

11.1                        This Agreement and the Schedules hereto supersede
any previous agreement between the parties in relation to the matters dealt with
in them and represent the entire understanding between the parties.

 

11.2                        Each party acknowledges and agrees that it has not
entered into this Agreement in reliance on any representation, warranty or
undertaking which is not set out or referred to in this Agreement and the
Schedules.

 

12.                               NOTICES

 

12.1                        Any notice or other formal communication given under
this Agreement must be in writing (which includes fax and email) and may be
delivered in person, or sent by post or e-mail to the party to be served at the
following address:

 

(a)                                 to the Company at:

 

Huntsman International LLC

500 Huntsman Way

Salt Lake City, Utah 84108

Facsimile: (801) 584-5782

Email:

 

(b)                                 to the Consultant at:

 

Jon M. Huntsman, Jr.

500 Huntsman Way

Salt Lake City, Utah 84108

Facsimile:

E-mail:

 

or at such other address or email address as he/it may notify to the other party
under this clause. Any notice or other document sent by post shall be sent by
overnight courier.

 

12.2                        This Agreement may not be modified by any oral
agreement, either express or implied. All amendments or modifications of this
Agreement must be in writing and be signed by both parties.

 

13.                               FORCE MAJEURE

 

Neither party shall be considered in default in the performance of its
obligations hereunder to the extent that the performance of any such obligation
is prevented or delayed by any cause, existing or future, which is beyond the
reasonable control of such party. In such event, the schedule and compensation
for the performance of the Services shall be equitably adjusted.

 

3

--------------------------------------------------------------------------------


 

14.                               GOVERNING LAW AND ARBITRATION

 

14.1                        This Agreement will be governed by and construed in
accordance with the law of State of Utah.

 

4

--------------------------------------------------------------------------------


 

THIS AGREEMENT has been signed on behalf of the Company and by the Consultant on
the date set out at the beginning.

 

 

/s/ Wade Rogers

 

 

SIGNED by Wade Rogers

)

 

for and on behalf of Huntsman International LLC

)

 

Date: February 7, 2014

)

 

 

)

 

 

)

 

 

)

 

 

)

 

 

 

 

/s/ Jon M. Huntsman, Jr.

 

 

SIGNED by Jon M. Huntsman, Jr.

)

 

as Consultant

)

 

Date: February 6, 2014

)

 

 

)

 

 

)

 

 

)

 

 

)

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

1.         Description of the Services to be performed

 

·                  Provide strategic advice to senior management of the Company
on political, economic and business matters, particularly in connection with
markets and opportunities in Asia;

·                  Participate from time to time in negotiations and discussions
with business leaders and dignitaries;

·                  Participate in such other meetings or discussions as may be
requested by senior management of the Company upon reasonable notice.

 

 

 

2.         Designated Managers

 

Jon M. Huntsman and Peter R. Huntsman

 

 

 

3.         Commencement date

 

January 1, 2014

 

 

 

4.         Duration of Agreement

 

December 31, 2015 (subject to renewal per Clause 3)

 

 

 

5.         Fee

 

$27,500 per month to be paid monthly

 

 

 

Any special conditions to be met before payment is due

 

 

 

 

 

6.         Special requirements or conditions (if any)

 

 

 

--------------------------------------------------------------------------------
